            Case 2:19-cv-00048-NDF Document 83 Filed 05/18/20 Page 1 of 7




R. Daniel Fleck (WSB # 6-2668)
M. Kristeen Hand (WSB # 6-3544)
Sarah Kellogg (WSB # 7-5355)
THE SPENCE LAW FIRM, LLC
15 South Jackson Street
P.O. Box 548
Jackson, WY 83001
(307) 733-7290
(307) 733-5248 (Fax)
fleck@spencelawyers.com
hand@spencelawyers.com
kellogg@spencelawyers.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., M.D.,

       Plaintiff,
                                                        Civ. No. 19-CV-48-F
       v.
                                               PLAINTIFF’S REPLY IN SUPPORT
JOHN HENRY SCHNEIDER, JR. and                     OF MOTION TO COMPEL
MEDPORT, LLC,                                  MEDPORT, LLC TO RESPOND TO
                                                        DISCOVERY
       Defendants.


       Plaintiff, by and through his counsel, R. Daniel Fleck, M. Kristeen Hand, and Sarah A.

Kellogg of THE SPENCE LAW FIRM, LLC, hereby files his Reply in Support of Plaintiff’s Motion

to Compel Defendant MedPort, LLC to Respond to Discovery, and states as follows:

                                   I.       INTRODUCTION

       Plaintiff does not intend this motion to compel as part of an “aggressive litigation

strategy.” Plaintiff served discovery on January 24, 2020 and waited three months to burden this

Court with a motion to compel. In fact, a month passed between the parties’ informal discovery

conference with Judge Carman and the filing of this Motion. However, given the absence of

clarity from MedPort regarding its intended scope of supplemental responses, the anticipated


                                                                                              1
          Case 2:19-cv-00048-NDF Document 83 Filed 05/18/20 Page 2 of 7




timing of any such responses, and Plaintiff’s pending expert disclosure deadline of May 29, 2020,

Plaintiff felt that Court intervention was warranted. See ECF # 73, Order Extending Deadline.

       Plaintiff appreciates that MedPort has now provided supplemental answers to

Interrogatories 1–2 and that MedPort is still working to gain access to responsive documents.1

Plaintiff agrees that the Court is no longer required to address Interrogatory No. 1. However, the

answer to Interrogatory No. 2 is still incomplete and requires Court guidance. Furthermore,

MedPort’s continuing objection that due to Mr. Schneider’s incarceration it is unable to access

MedPort’s files to search for responsive documents, warrants the Court’s intervention. Plaintiff

files this brief reply to address these outstanding issues.

                                       II.        ANALYSIS

    1. In response to Interrogatory No. 2 MedPort should provide the basis for its
       disclosure of the remaining fifty-eight individuals in its Rule 26 disclosure.

       Interrogatory No. 2 sought the basis of MedPort’s disclosure of eighty-four individuals in

its Rule 26 disclosure. MedPort initially provided no substantive response, but while this Motion

was pending, on May 8, MedPort supplemented its response as follows:

       MedPort has not had any conversations with the individuals listed in its initial
       disclosures. Each individual is likely to have information with their interactions
       with Dr. Biles, as reflected in the notes of conversation conducted by Sarah
       Thomas and in Plaintiff’s possession.

ECF # 82-1 at 4. The notes referenced in MedPort’s supplemental response (filed under seal as

ECF #74-3) include interviews with only twenty-six of the eighty-four individuals listed in

MedPort’s Rule 26 disclosure (ECF # 81-7). Plaintiff has received no information as to the basis

for MedPort’s disclosure of the remaining fifty-eight individuals.         Accordingly, Plaintiff


1
         MedPort’s response to Plaintiff’s Motion was filed three days late. MedPort’s
supplemental interrogatory responses were served on May 8, 2020. MedPort’s response to this
Motion was due the day before, on May 7, 2020. Without moving for an extension, MedPort
filed its untimely response on Monday, May 11, 2020.

                                                                                                2
         Case 2:19-cv-00048-NDF Document 83 Filed 05/18/20 Page 3 of 7




respectfully requests that the Court require MedPort to fully respond to Interrogatory 2 and to

identify how these fifty-eight individuals are pertinent to the claims against MedPort.

   2. MedPort should confirm whether it has gained access to its files and searched for
      documents response to Request No. 12.

       The Court’s intervention is also required with respect to MedPort’s Response to Request

No. 12. In its responsive briefing, MedPort explains that the only documents responsive to

Request No. 12 (which sought documents relating to MedPort’s “winding down”) are documents

on file with the Wyoming Secretary of State. But MedPort has not withdrawn its objection that

responsive documents are unavailable due to Mr. Schneider’s incarceration and it appears that

MedPort still has not adequately searched for responsive documents or been given access to the

files by Mr. Schneider. See ECF # 70, Minute Order (holding “Defendant [Schneider] has an

obligation to make relevant records available for production by providing another means of

access to such documents.”).

        Plaintiff has a good faith basis to believe that additional documents may exist.

MedPort’s 2018 Operating Agreement includes detailed procedures to be followed upon the

dissolution of MedPort.     Ex. A, 2018 Operating Agreement, at ¶ 10.         For example, upon

termination, MedPort was to appoint a “liquidator” to “wind up the affairs of the company in an

orderly and businesslike manner.” Id. at ¶ 10.3. The liquidator was to file articles of dissolution

and provide a final accounting. Id. at ¶¶ 10.2, 10.5. MedPort has produced no documents

relating to these procedures. And while the absence of these documents would support a finding

of alter ego, in light of MedPort’s continuing objection about access to documents, its not clear

that Plaintiff can rely on the absence of these documents to support his claims.

         Likewise, in its response, MedPort directs the plaintiff to its 2018 annual report, which

MedPort represents is “easily obtain[able]” from the Secretary of State Website. In fact, the



                                                                                                 3
            Case 2:19-cv-00048-NDF Document 83 Filed 05/18/20 Page 4 of 7




2018 annual report is only partially available online. The publically available version does not

include     any    attachments,   such   as   the   appendix    listing   MedPort’s    assets.    See

https://wyobiz.wyo.gov/Business/FilingDetails.aspx?eFNum=0142512230812541100130662001

68182003083017235069 (last visited May 13, 2020). Prior annual reports (some of which have

been provided by MedPort) indicate that MedPort had significant cash assets ($325,000 as of

2015) located in Wyoming. Documents demonstrating MedPort’s assets upon “winding up,” or

how those assets were distributed, are responsive to Request No. 12.

          The Court should reiterate its order that Mr. Schneider provide MedPort’s Counsel with

access to MedPort’s documents so that MedPort can comply with its obligation to search for

responsive documents. MedPort should confirm that it has adequately searched for responsive

documents by withdrawing its objection on the basis of Mr. Schneider’s incarceration.

   3. Mr. Schneider’s settlement with the bankruptcy trustee in 2016 does not estop
      Plaintiff from bringing his 2018–2019 breach of contract claims against MedPort.

          Finally, Request No. 13 sought documents produced by MedPort in Mr. Schneider’s

bankruptcy.       As explained in Plaintiff’s opening brief, Plaintiff anticipates that responsive

documents will be probative of Plaintiff’s claims that MedPort is bound by the settlement

agreement. MedPort represents that it is still searching for these documents and may, upon

reviewing them, object further on the basis of relevance or move for a protective order.

          MedPort also argues that the documents are irrelevant because Plaintiff’s claims against

MedPort are barred by the doctrines of res judicata or collateral estoppel. The Court should not

resolve the viability of Plaintiff’s breach of contract claim on this Motion to Compel.

Nevertheless, MedPort’s res judicata and collateral estoppel arguments misapply the doctrines:

          Under Wyoming law, “[c]ollateral estoppel and res judicata are analogous, but not
          synonymous.” Both doctrines “incorporate a universal legal principle of
          common-law jurisprudence to the effect that a right, question or fact distinctly put
          in issue and directly determined by a court of competent jurisdiction . . . cannot be


                                                                                                   4
          Case 2:19-cv-00048-NDF Document 83 Filed 05/18/20 Page 5 of 7




       disputed in a subsequent suit between the same parties or their privies.” Res
       judicata bars the relitigation of previously litigated claims or causes of action,
       while collateral estoppel bars relitigation of previously litigated issues.

Sierra Club v. Two Elk Generation Partners, Ltd. P’ship, 646 F.3d 1258, 1264–65 (10th Cir.

2011) (internal citations omitted). The doctrines do not apply to Plaintiff’s claim that MedPort

was made a party to the settlement agreement under the principal of alter ego. First, both

doctrines require an actual adjudication of the issue and/or claim on the merits. Id. at 1265.

Here, the bankruptcy court merely approved the parties’ settlement, but it made no findings on

the issue of alter ego. See ECF # 82-3, Bankr. Order. Second, both doctrines require an

“identity” of claims or issues. Id. Here, the bankruptcy court’s order was entered on June 7,

2016, MedPort and Mr. Schneider’s postings on Healthcare-Malpractice.com occurred in 2018–

19. See ECF # 82-3, Bankr. Order. Plaintiff is unaware of any judicial determination relating to

the relationship between Mr. Schneider and MedPort in 2018–19.

       Plaintiff appreciates MedPort’s representation that it is working to gain access to

responsive documents, but there is no reasonable explanation to justify the lack of responses,

especially considering the discovery requests were served in January. The Court should require

that MedPort provide a timely supplement to Request No. 13.

                                     III.        CONCLUSION

       It has been nearly four months since Plaintiff served discovery and expert disclosure

deadlines are quickly approaching.          MedPort has still adequately searched for responsive

documents. If, after searching, responsive documents do not exist, MedPort should supplement

its responses to so state. Likewise, MedPort should answer Interrogatory No. 2 and set forth the

basis for its disclosure the eighty-four individuals listed in its Rule 26 disclosure. For all of these

reasons, Plaintiff respectfully requests that the Court grant this Motion to Compel.

     Dated this 18th day of May, 2020.                 _/s/ Sarah A. Kellogg________


                                                                                                     5
Case 2:19-cv-00048-NDF Document 83 Filed 05/18/20 Page 6 of 7




                                 R. Daniel Fleck (WSB # 6-2668)
                                 M. Kristeen Hand (WSB # 6-3544)
                                 Sarah A. Kellogg (WSB # 7-5355)
                                 THE SPENCE LAW FIRM, LLC
                                 15 South Jackson Street
                                 P.O. Box 548
                                 Jackson, WY 83001
                                 (307) 733-7290
                                 (307) 733-5248 (Fax)
                                 fleck@spencelawyers.com
                                 hand@spencelawyers.com
                                 kellogg@spencelawyers.com




                                                                   6
         Case 2:19-cv-00048-NDF Document 83 Filed 05/18/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing Reply in Support of Plaintiff’s Motion to

Compel with the Clerk of the Court using the CM/ECF system, which will send notifications of

such filing to the following addresses:

       Adam H. Owens
       Gregory G. Costanza
       Granite Peak Law LLC
       PO Box 635
       Bozeman, MT 59771
       406-530-9119
       adam@granitepeaklaw.com
       gregory@granitepeaklaw.com

       Attorneys for MedPort, LLC & Limited Scope Attorneys for John H. Schneider

I have also served this document by e-mail as follows:

       John H. Schneider, Pro Se
       schneiderjohnh@gmail.com


Dated this 18th day of May, 2020.

                                              __/s/ Sarah A. Kellogg _________________
                                              R. Daniel Fleck (WSB # 6-2668)
                                              M. Kristeen Hand (WSB # 6-3544)
                                              Sarah A. Kellogg (WSB # 7-5355)
                                              THE SPENCE LAW FIRM, LLC
                                              15 South Jackson Street
                                              P.O. Box 548
                                              Jackson, WY 83001
                                              (307) 733-7290
                                              (307) 733-5248 (Fax)
                                              fleck@spencelawyers.com
                                              hand@spencelawyers.com
                                              kellogg@spencelawyers.com




                                                                                                  7
